Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered December 1, 2000, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
This action to recover upon numerous promissory notes was properly dismissed as time-barred. Even if, as plaintiff argues, the acceleration clause applicable to the notes was not self-executing, but required action by plaintiff to become operative, plaintiffs affidavit in support of an earlier motion establishes that he took action to accelerate the notes, and thus triggered the running of the statutory period, more than six years prior to this action’s commencement.
In any event, the notes, which are blank as to the payee, are not enforceable as written (see, UCC 3-115 [1]; Hilborn v Pennsylvania Cement Co., 145 App Div 442, 446). Concur— Mazzarelli, J.P., Andrias, Wallach, Rubin and Marlow, JJ.